United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.C., Appellant
and
DEPARTMENT OF THE INTERIOR,
NATIONAL PARK SERVICE, BLUE RIDGE
PARKWAY, Asheville, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-2033
Issued: June 21, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 3, 2010 appellant filed a timely appeal from a May 20, 2010 decision of the
Office of Workers’ Compensation Programs denying her claim for an additional schedule award
and a June 11, 2010 Office decision that denied her request for reconsideration. Pursuant to the
Federal Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant met her burden of proof to establish that she has
more than a 10 percent impairment of the right upper extremity for which she received a
schedule award; and (2) whether the Office properly refused to reopen appellant’s claim for
further review of the merits pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. §§ 8101-8193.

On appeal appellant asserts that the opinion of her physician should be given the weight
of medical evidence.
FACTUAL HISTORY
On August 25, 1999 appellant, then a 40-year-old telecommunications equipment
operator, sustained a right elbow strain lifting a box at work. On January 12, 2001 Dr. Gordon I.
Groh, an attending Board-certified orthopedic surgeon, performed arthroscopic repair of a very
small rotator cuff tear. On February 5, 2002 appellant filed a traumatic injury claim, alleging
that she sustained a right biceps tear while performing physical therapy due to the 1999
employment injury. The claim was accepted for right shoulder impingement and a consequential
right bicep tear. Dr. Groh performed repair of the biceps tear on March 13, 2002. Appellant
returned to modified duty on May 6, 2002. On January 15, 2003 she was granted a schedule
award for 10 percent permanent impairment of the right arm.
On June 27, 2008 appellant filed a traumatic injury claim alleging that she injured her
right shoulder lifting a heavy box.2 In an August 8, 2008 report, Dr. Groh reported findings on
physical examination and diagnosed a right shoulder rotator cuff injury. A September 13, 2008
magnetic resonance imaging (MRI) scan of the right shoulder, with a September 17, 2008
addendum, demonstrated a thin full thickness tear. The Office accepted aggravation of right
rotator cuff tear. On March 3, 2009 Dr. Groh performed right shoulder arthroscopic subacromial
decompression and rotator cuff repair. He submitted reports describing appellant’s postsurgical
treatment. Appellant returned to modified duty on June 9, 2009. A November 3, 2009
functional capacity evaluation (FCE) demonstrated near full effort. Dr. Groh recommended that
appellant work at a light physical demand level, with infrequent work above the shoulder. Right
shoulder range of motion demonstrated 93 degrees of flexion, 95 degrees of abduction, 85
degrees of medial rotation and 80 degrees of lateral rotation. In a November 6, 2009 report,
Dr. Groh advised that, given her right shoulder surgical repair, appellant had 14 percent
permanent impairment of the right upper extremity.
On January 20, 2010 appellant filed a schedule award claim. By letter dated February 10,
2010, the Office advised her and Dr. Groh that schedule award evaluations were to be completed
in accordance with the sixth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (hereinafter A.M.A., Guides).3 It noted that Dr. Groh’s
November 6, 2009 report was not sufficient because he failed to explain how he arrived at his
impairment rating. The Office provided a permanent impairment worksheet for the physician to
complete. On February 23, 2010 Dr. Groh appended a note to the worksheet, stating, “see
attached dictation dated [November 6, 2009].” He resubmitted the November 6, 2009 report.
In a May 17, 2010 report, Dr. Howard P. Hogshead, a Board-certified orthopedic surgeon
and Office medical adviser, advised that maximum medical improvement was reached on
November 6, 2009. He noted that Dr. Groh did not provide any explanation for rating appellant
2

Appellant was then working as an office automation assistant at the employing establishment. The case files for
the 1999 and 2008 injuries were doubled.
3

A.M.A., Guides (6th ed. 2008).

2

at 14 percent impairment. The November 3, 2009 FCE demonstrated active right shoulder range
of motion measurements. Dr. Hogshead stated that, under Table 15-34 of the sixth edition of the
A.M.A., Guides, appellant had 6 percent impairment based on 95 degrees of forward elevation, a
4 percent impairment based on 95 degrees of abduction, and no impairment based on 85 degrees
of internal rotation and 80 degrees of external rotation or a total right upper extremity
impairment of 10 percent.
By decision dated May 20, 2010, the Office found that as appellant previously received a
schedule award for 10 percent right upper extremity impairment, she was not entitled to an
increased schedule award. It explained that Dr. Groh’s report was not sufficient to support a
finding of 14 percent impairment rating because he did not provide any explanation for his
opinion.
On May 25, 2010 appellant requested reconsideration, stating that she was entitled to 14
percent permanent impairment based on Dr. Groh’s opinion. She submitted duplicates of
medical evidence previously of record.
In a nonmerit decision dated June 11, 2010, the Office denied appellant’s reconsideration
request, finding that she submitted no new relevant argument and that the evidence submitted
was duplicative.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of the Act,4 and its implementing federal regulations,5 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
the Act does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, the Office has
adopted the A.M.A., Guides as the uniform standard applicable to all claimants.6 For decisions
after February 1, 2001, the fifth edition of the A.M.A., Guides is used to calculate schedule
awards.7 For decisions issued after May 1, 2009, the sixth edition will be used.8
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).9 Under the sixth edition, for upper extremity impairments the evaluator
identifies the impairment Class for the Diagnosed Condition (CDX), which is then adjusted by
4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

Id. at § 10.404(a).

7

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

8

FECA Bulletin No. 09-03 (issued March 15, 2009).

9

A.M.A., Guides, supra note 4 at 3, section 1.3, “The International Classification of Functioning, Disability and
Health (ICF): A Contemporary Model of Disablement.”

3

grade modifiers based on Functional History (GMFH), Physical Examination (GMPE) and
Clinical Studies (GMCS).10 The net adjustment formula is (GMFH-CDX) + (GMPE-CDX) +
(GMCS-CDX).11
Although the diagnosis-based approach is the preferred method of evaluating permanent
impairment under the sixth edition of the A.M.A., Guides,12 Table 15-5, Shoulder Regional Grid,
provides that, if loss of motion is present, the impairment may alternatively be assessed under
section 17-7, range of motion impairment.13 A range of motion impairment stands alone and is not
combined with a diagnosis-based impairment.14
Office procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to the Office medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with the Office medical
adviser providing rationale for the percentage of impairment specified.15
ANALYSIS -- ISSUE 1
The Board finds that appellant has no more than a 10 percent impairment of the right
arm, for which she received a schedule award. It is well established that, when the attending
physician fails to provide an estimate of impairment conforming with the A.M.A., Guides, his or
her opinion is of diminished probative value in establishing the degree of permanent
impairment.16 Contrary to appellant’s assertion on appeal, Dr. Groh’s November 6, 2009 report
is of insufficient probative value to establish greater impairment. He merely provided a general
opinion that appellant sustained 14 percent permanent impairment of the right upper extremity;
he did not provide any explanation for his rating or reference the A.M.A., Guides.
On February 10, 2010 the Office asked Dr. Groh to provide an impairment rating in
accordance with the sixth edition of the A.M.A., Guides. Dr. Groh, however, returned a blank
worksheet and merely referenced his November 6, 2009 report. He did not identify the
impairment class for the diagnosed condition or provide analysis of the grade modifiers based on
functional history, physical examination, or use the net adjustment formula as described in
section 15.3 of the sixth edition.17 Nor did Dr. Groh provide range of motion measurements as

10

Id. at 385-419.

11

Id. at 411.

12

Id. at 461, section 15.7.

13

Id. at 401-05.

14

Id. at 461.

15

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002).
16

Linda Beale, 57 ECAB 429 (2006).

17

A.M.A., Guides, supra note 3 at 405-09.

4

described in section 15.7g of the sixth edition.18 When the examining physician does not provide
an estimate of impairment conforming to the proper edition of the A.M.A., Guides, the Office
may rely on the impairment rating of an Office medical adviser.19 The Office properly referred
the medical record to Dr. Hogshead, an Office medical adviser, for review.
By report dated May 17, 2010, Dr. Hogshead noted that Dr. Groh merely concluded that
appellant had 14 percent right upper extremity impairment without providing any explanation for
his opinion. The Office medical adviser found that range of motion best revealed the extent of
the right shoulder impairment, as provided in the November 3, 2009 FCE. Table 15-5 of the
sixth edition of the A.M.A., Guides, relevant to determining shoulder impairments, provides that
a shoulder full thickness rotator cuff tear yields from a one to seven percent shoulder
impairment, depending on the class of impairments and grade modifiers.20 Table 15-5 marks this
diagnosis with an asterisk that indicates that, if motion loss is present, the shoulder impairment
may alternatively be assessed using loss of range of motion.21 The impairment due to loss of
range of motion stands alone and is not combined with a diagnosis-based impairment.22
The Office medical adviser utilized Table 15-34 and found that 95 degrees of flexion
yielded 6 percent impairment, 95 degrees of abduction yielded 4 percent impairment, and that 85
degrees of internal rotation and 80 degrees of external rotation yielded no impairment, for a total
right upper extremity impairment of 10 percent. The Board notes, however, that the FCE
demonstrated 93 degrees of flexion and, under Table 15-34, either 93 degrees, as found in the
FCE, or 95 degrees, as reported by Dr. Hogshead, constitutes three percent impairment, not the
six percent as identified.23 Moreover, 95 degrees of abduction under Table 15-34 also constitutes
three percent impairment, not the four percent identified by Dr. Hogshead.24 These errors,
however, are harmless, as the total right upper extremity impairment of 6 percent is less than
appellant’s previous rating of 10 percent impairment of the right arm. There is no evidence in
conformance with the sixth edition of the A.M.A., Guides showing a greater impairment.
LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of the Act vests the Office with discretionary authority to determine
whether it will review an award for or against compensation, either under its own authority or on
application by a claimant.25 Section 10.608(a) of the Code of Federal Regulations provide that a
18

Id. at 472-76.

19

See J.Q., 59 ECAB 366 (2008).

20

A.M.A., Guides, supra note 3 at 403.

21

Id.

22

Id. at 475.

23

Id.

24

Id.

25

5 U.S.C. § 8128(a).

5

timely request for reconsideration may be granted if the Office determines that the employee has
presented evidence and/or argument that meets at least one of the standards described in section
10.606(b)(2).26 This section provides that the application for reconsideration must be submitted
in writing and set forth arguments and contain evidence that either: (i) shows that the Office
erroneously applied or interpreted a specific point of law; or (ii) advances a relevant legal
argument not previously considered by the Office; or (iii) constitutes relevant and pertinent new
evidence not previously considered by the Office.27 Section 10.608(b) provides that when a
request for reconsideration is timely but fails to meet at least one of these three requirements, the
Office will deny the application for reconsideration without reopening the case for a review on
the merits.28
Office procedures provide that claims for increased schedule awards may be based on
incorrect calculation of the original award or new exposure.29 To the extent that a claimant is
asserting that the original award was erroneous based on his medical condition at that time, this
would be a request for reconsideration. A claim for an increased schedule award may be based
on new exposure or on medical evidence indicating the progression of an employment-related
condition, without new exposure to employment factors, resulting in a greater permanent
impairment than previously calculated.30
ANALYSIS -- ISSUE 2
On May 25, 2010 appellant requested reconsideration, contending that she had 14 percent
right upper extremity impairment. She did not show that the Office erroneously applied or
interpreted a specific point of law and her argument repeats or duplicates that previously of
record.
Appellant’s argument does not constitute a basis for reopening her case.31
Consequently, appellant was not entitled to a review of the merits of her claim based on the first
and second above-noted requirements under section 10.606(b)(2).32
With respect to the third above-noted requirement under section 10.606(b)(2), the
medical evidence submitted by appellant with her reconsideration request was previously of
record. Evidence that repeats or duplicates evidence of record has no evidentiary value and does
not constitute a basis for reopening a case.33 While a claim for an increased schedule award may
be based on the progression of an employment-related condition, without new exposure to
26

20 C.F.R. § 10.608(a).

27

Id. at § 10.608(b)(1) and (2).

28

Id. at § 10.608(b).

29

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Award and Permanent Disability Claims,
Chapter 2.808.7(b) (March 1995).
30

A.A., 59 ECAB 726 (2008).

31

M.E., 58 ECAB 694 (2007).

32

20 C.F.R. § 10.606(b)(2).

33

Freddie Mosley, 54 ECAB 255 (2002).

6

employment factors, resulting in a greater permanent impairment than previously calculated,34
the claim must be supported by relevant and pertinent new evidence to warrant merit review of
the claim. Appellant submitted no such evidence in this case. As she did not show that the
Office erred in applying a point of law, advance a relevant legal argument not previously
considered, or submit relevant and pertinent new evidence not previously considered by the
Office, the Office properly denied her reconsideration request.
CONCLUSION
The Board finds that appellant did not establish that she has greater than a 10 percent
impairment of the right upper extremity for which she received a schedule award, and that the
Office properly refused to reopen her case for further consideration of the merits of her claim
pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated June 11 and May 20, 2010 be affirmed.
Issued: June 21, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

34

A.A., supra note 30.

7

